UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4069


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

STEPHON LEKEITH HOPKINS,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:11-cr-00342-GRA-1)


Submitted:   July 26, 2012                 Decided:   August 1, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ray Coit Yarborough, Jr., Florence, South Carolina, for
Appellant. Elizabeth Jean Howard, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Stephon LeKeith Hopkins appeals after pleading guilty

to being a felon in possession of a firearm and ammunition, in

violation      of    18    U.S.C.              § 922(g)(1)       (2006),      and     receiving    a

seventy-month         term          of    imprisonment.               Counsel       has   filed   an

Anders v. California, 386 U.S. 738 (1967) brief, stating that

there    are    no    meritorious               issues     for    appeal,      but    raising     the

issues    of    whether         the       federal         prosecution        constitutes      double

jeopardy and whether the criminal history score was correctly

calculated.         The Government declined to file a brief and Hopkins

did not file a pro se supplemental brief.                                  Finding no error, we

affirm.

               Hopkins was prosecuted in state court for possession

of the same firearm and therefore he argues that the federal

prosecution      is       in    violation            of    the    Double      Jeopardy       Clause.

While a defendant who enters a guilty plea generally waives the

right to raise a constitutional challenge to his conviction,

United States v. Wiggins, 905 F.2d 51, 52 (4th Cir. 1990), an

exception      to     this          rule       exists      for    double      jeopardy       claims,

Menna v. New York, 423 U.S. 61, 62 (1975), at least where a

double    jeopardy        violation             is    apparent        from    the    face    of   the

indictment.          United          States          v.   Broce,      488    U.S.     563,    575-76

(1989).        However, the Supreme Court has held that the Double

Jeopardy       Clause          is        not    violated         by    a     dual    prosecution.

                                                      2
Abbate v.     United     States,     359    U.S.    187,     193-94     (1959).     This

court   has    further     held    that     a    dual   prosecution      involving    18

U.S.C. § 922(g)(1) does not violate the Double Jeopardy Clause.

See United States v. Nathan, 202 F.3d 230, 233 (4th Cir. 2000).

              Next,     Hopkins      claims        that    the    court     erred     in

calculating his criminal history points when it counted as two

separate convictions two offenses that the state consolidated

for sentencing.         Because the two offenses were separated by an

intervening         arrest,   this    claim        clearly      fails.       See    U.S.

Sentencing Guidelines Manual § 4A1.2(a)(2) (2010).

               In     accordance     with       Anders,    we    have    reviewed    the

record in this case and have found no meritorious issues for

appeal.       We therefore affirm Hopkins’ conviction and sentence.

This court requires that counsel inform Hopkins, in writing, of

the right to petition the Supreme Court of the United States for

further review.         If Hopkins requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.         Counsel’s motion must state that a copy thereof

was served on Hopkins.




                                            3
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4